In a proceeding by appellant’s former wife to modify an order of the Family Court, Nassau County, directing him to pay for support of the parties’ son, the appeal is from an order of said court, entered July 27, 1973, which granted the application, after a hearing. Order modified, on the facts and in the exercise of discretion, by reducing (1) the amount fixed therein for the child’s support from $450 a month to $400 a month and (2) the amount fixed therein as appellant’s share of the cost of the child’s schooling for the school year 1972-1973 from $2,800 to $2,150. As so modified, order affirmed, without costs. Under all of the circumstances of this case, the payments by appellant for his son’s support and education should be reduced as above stated. Shapiro, Acting P. J., Cohalan, Christ, Benjamin and Munder, JJ., concur.